 

Case 7:16-cr-00786-NSR Document 316 Filed 11/13/20 Page 1of1

an
——

a NS te es

UNITED STATES DISTRICT COURT | ELECTRO sic
SOUTHERN DISTRICT OF NEW YORK nOC#: _

 

 

DATE FILED:_i1 I] 3[to2o_
UNITED STATES OF AMERICA ORDER SS
-v.- 16 Cr. 786-02 (NSR)
JACQUELINE GRAHAM,
Defendant.

 

 

Upon the application of JACQUELINE GRAHAM (the “Defendant”), through her
counsel Harry Sandick:

WHEREAS, the Court held a pretrial conference on April 10, 2019;

WHEREAS, a portion of the conference (set forth at pages 12-15 of the transcript) was
conducted under seal;

WHEREAS, the Defendant now wishes to present the colloquy conducted under seal in
that conference in support of her direct appeal of her conviction in the above-captioned matter;
and

WHEREAS, the Government has indicated that it takes no position on the Defendant’s
application to unseal the transcript of the pretrial conference.

IT IS HEREBY ORDERED THAT the transcript of the April 10, 2019 conference is
fully unsealed.

Clerk of Court requested to terminate the motion (doc. 312).

DATED: White Plains, New York SO ORDERED.

November 13, 2020 eS
a

A ee

Nee ae

THE HONORABLE NELSON S. ROMAN
UNITED STATES DISTRICT JUDGE

 

12136621v.1 -
